Pugh, District Judge
(dissenting). I find myself unable to concur in the result reached in the foregoing opinion, and, therefore, respectfully dissent therefrom.
As I read the evidence in the case, the facts and circumstances proven are, in my opinion, of sncli a character that different impartial minds might fairly differ as to the inferences to be deduced therefrom. Tbe verdict of tbe jury, therefore, is binding on the court and should not be disturbed in the absence of prejudicial error, in tbe record.